              Case 3:16-cv-01574-VC Document 304 Filed 04/12/21 Page 1 of 4




BRIAN M. BOYNTON, Acting Assistant Attorney General
MICHAEL D. GRANSTON, Deputy Assistant Attorney General
GUSTAV W. EYLER, Director
HILARY K. PERKINS, Assistant Director
MARY M. ENGLEHART, Trial Attorney, Maryland Bar
Consumer Protection Branch, United States Department of Justice
450 Fifth St., N.W., Suite 6400 South
Washington, D.C. 20530
Tele: 202-307-0088/Fax: 202-514-8742
Megan.Englehart@usdoj.gov
Attorneys for Federal Defendants1


                              THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
    INSTITUTE FOR FISHERIES                        ) Case No. 3:16-cv-01574-VC
    RESOURCES, et al.,                             )
                                                   )
                       Plaintiffs,                 ) FEDERAL DEFENDANTS’
                                                   ) NOTICE OF APPEAL
                               v.                  )
                                                   )
    NORRIS COCHRAN, et al.,                        )
                                                   )
                       Defendants,                 )
                                                   )
                       and                         )
                                                   )
    AQUABOUNTY TECHNOLOGIES, INC.,                 )
                                                   )
                       Intervenor-Defendant.       )




1
    Additional counsel listed on signature page.
    FED. DEFS.’ NOTICE OF APPEAL                               U.S. Department of Justice
                                                               Environment and Natural Resources Division
    3:16-cv-01574-VC                                           Washington, D.C. 20044-7611
           Case 3:16-cv-01574-VC Document 304 Filed 04/12/21 Page 2 of 4




         Pursuant to Federal Rules of Appellate Procedure 3 and 4 and 28 U.S.C. § 1291, notice is

hereby given that Federal Defendants in the above-named case appeal to the United States Court

of Appeals for the Ninth Circuit from the Court’s November 12, 2020 Judgment. ECF No. 288.

A copy of the Judgment is attached.


Dated: April 12, 2021                           Respectfully submitted,


 OF COUNSEL                                     BRIAN M. BOYNTON
                                                Acting Assistant Attorney General
 DANIEL J. BARRY                                MICHAEL D. GRANSTON
 Acting General Counsel                         Deputy Assistant Attorney General
 Department of Health and                       GUSTAV W. EYLER
  Human Services                                Director
                                                HILARY K. PERKINS
 ANNAMARIE KEMPIC                               Assistant Director
 Deputy Chief Counsel, Litigation
 Food and Drug Division                         MARY M. ENGLEHART
                                                Trial Attorney (Maryland Bar)
 LESLIE COHEN                                   Consumer Protection Branch
 BARBARA ALKALAY                                United States Department of Justice
 Associate Chief Counsels                       450 Fifth St., N.W., Suite 6400 South
 Food and Drug Division                         Washington, D.C. 20530
 5630 Fishers Lane                              Tele: 202-307-0088/Fax: 202-514-8742
 Rm. 2007                                       Megan.Englehart@usdoj.gov
 Rockville, MD 20857
 Tele: (301) 796-0551 (Cohen)                   JEAN E. WILLIAMS
 Tele: (301) 348-3085 (Alkalay)                 Acting Assistant Attorney General
 Leslie.cohen@fda.hhs.gov
 Barbara.alkalay@fda.hhs.gov                    /s/ Frederick H. Turner
                                                FREDERICK H. TURNER
                                                Trial Attorney (Maryland Bar)
                                                MICHAEL S. SAWYER
                                                Trial Attorney (D.C. Bar #1009040)
                                                United States Department of Justice
                                                Environment & Natural Resources Division
                                                Benjamin Franklin Station, P.O. Box 7611
                                                Washington, D.C. 20044-7611
                                                Tele: 202-305-0641/Fax: 202-305-0275 (Turner)
                                                Tele: 202-514-5273/Fax: 202-305-0506 (Sawyer)
                                                Frederick.turner@usdoj.gov
                                                Michael.Sawyer@usdoj.gov

                                                1
 FED. DEFS.’ NOTICE OF APPEAL                                  U.S. Department of Justice
                                                               Environment and Natural Resources Division
 3:16-cv-01574-VC                                              Washington, D.C. 20044-7611
          Case 3:16-cv-01574-VC Document 304 Filed 04/12/21 Page 3 of 4




                                       Attorneys for Federal Defendants




                                        2
FED. DEFS.’ NOTICE OF APPEAL                         U.S. Department of Justice
                                                     Environment and Natural Resources Division
3:16-cv-01574-VC                                     Washington, D.C. 20044-7611
           Case 3:16-cv-01574-VC Document 304 Filed 04/12/21 Page 4 of 4




                                          ATTESTATION

         Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose user ID and

password are being used in the electronic filing of this document.


                                                       /s/ Frederick H. Turner
                                                       Frederick H. Turner

                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 12th day of April, 2021, a true and correct copy of the

foregoing document was filed electronically with the Clerk of the Court using CM/ECF. I also

certify that the foregoing document is being served on all counsel of record via transmission of

Notices of Electronic Filing generated by CM/ECF.


                                                       /s/ Frederick H. Turner
                                                       Frederick H. Turner




                                                   3
 FED. DEFS.’ NOTICE OF APPEAL                                      U.S. Department of Justice
                                                                   Environment and Natural Resources Division
 3:16-cv-01574-VC                                                  Washington, D.C. 20044-7611
